DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on August 8, 2022. Amendments to claims 1 and 11 have been entered. Claims 1-20 are pending and have been examined. The allowable subject matter over prior art was already discussed in the Office action mailed on February 7, 2022 and hence not discussed in this Office action. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method/system of outputting a complete structure of a new investment fund if the plurality of fund objectives data is satisfied, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice as well as commercial or legal interactions including agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, exemplary claim 1 is directed to a system. 
	Step 2A – Prong One: The limitations of “a pool financing software system, comprising: 
a memory; and a processor operatively coupled with the memory, wherein the processor is configured to execute program code that includes: a simulation module configured to operatively receive a plurality of external economic condition parameters from a system database and a plurality of investment parameters from an investment criteria database, wherein the plurality of external economic condition parameters are processed to dynamically simulate private equity portfolio performance over time, according to the plurality of investment parameters, to generate a simulation output, wherein the simulation output includes a plurality of collateralized securities data; an investment selection module in operative communication with the simulation module, wherein the investment selection module processes the simulation output in conjunction with the plurality of investment parameters from the investment criteria database to flag one or more investment vehicles for use by a new investment fund, with the flagged one or more investment vehicles stored in the system database; an allocation module configured to process the flagged one or more investment vehicles from the system database, in conjunction with the plurality of economic condition parameters, to compute a yield value representing future cash flow data and to create a plurality of prioritized units for the new investment fund; a finance structure module configured to process and model the simulation output from the simulation module, in conjunction with the created plurality of prioritized units, to automatically create an optimal financing unit structure for the new investment fund; and a unit evaluation module configured to process at least the optimal financing unit structure to determine whether the optimal financing unit structure satisfies a plurality of fund 41Attorney Docket No.: 6031.01USO2 objectives data from a fund objectives database, and outputting a complete structure of the new investment fund if the plurality of fund objectives data is satisfied” as drafted, when considered collectively as an ordered combination without the italicized portions, is a system that, under the broadest reasonable interpretation, covers the underlying methods of organizing human activity such as fundamental economic practice as well as commercial or legal interactions including agreements. Outputting a complete structure of a new investment fund if the plurality of fund objectives data is satisfied, is a fundamental economic practice. It is also a form of commercial or legal interactions in the form of fulfilling agreements. The modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module are broadly interpreted to correspond to generic software suitably programmed to perform the claimed simulation. The databases including the system database and the fund objectives database are generic databases suitably programmed to perform the functions of storing associated data/information. That is, other than, a processor (recited in claim 1 but not explicitly recited in claim 11) and the modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements of a processor, a memory, databases and modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module to perform all the steps. A plain reading of Figures 1, 2, 13-15 and associated descriptions in at least paragraphs 38-39, 117, 127 and 135 reveals that a general purpose processor suitably programmed may be used execute the claimed steps. The databases including the system database and the fund objectives database are generic databases suitably programmed to perform the functions of storing associated data/information. The modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic processor/components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claims 1, and 11 are directed to an abstract idea. 
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements identified above to perform the steps listed in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claims 1, and 11 are not patent eligible. 
Dependent claims 2-10, and 12-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-3 and 12-13, the steps “further including a reduced outlay investing module configured to permit financing against committed investor capital, wherein the reduced outlay investing module includes matching one or more of the created plurality of prioritized units with one or more proposed bonds” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process. Like the other modules, the reduced outlay investing module is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. The reduced outlay investing module is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component.
	In claims 4-6 and 14-16, the steps “wherein each of the created plurality of prioritized units is different from one another; wherein the created plurality of prioritized units are associated with a plurality of different rates of return; wherein the created plurality of prioritized units are associated with one or more of the following: a plurality of rates of return, a plurality of risk tolerances, and a plurality of maturities” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe further the data and the steps of the intermediate process. 
	In claims 7 and 17, the step “further including a report module configured to generate a distribution report including data associated with a rate of return for the created plurality of prioritized units” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process. Like the other modules, the report module is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. The report module is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer component.
 	In claims 8-9 and 18-19, the steps “wherein the external economic condition parameters include actuarial data; wherein the plurality of collateralized securities data are associated with one or more collateralized securities investors” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe further the data used in the intermediate steps of the underlying process.
In claims 10 and 20, the step “wherein the finance structure module is further configured to modify the optimal financing unit structure for the new investment fund over time” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it describes further an intermediate step of the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.  

Response to Arguments

4.	In response to Applicants arguments on pages 6-11 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claims recites a method/system of outputting a complete structure of a new investment fund if the plurality of fund objectives data is satisfied, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice as well as commercial or legal interactions including agreements in the form of contracts as discussed in the rejection. Outputting a complete structure of a new investment fund if the plurality of fund objectives data is satisfied, is a fundamental economic practice. It is also a form of commercial or legal interactions in the form of fulfilling agreements. Creating a senior/subordinate system of assessing risk in an equity fund, where greater amounts of capital can be made available to the equity pool at a lower risk level …. providing greater fund performance by leveraging capital call commitments is a fundamental economic practice (assessing and mitigating risk). (See Applicant’s Specification [004]). “Determining whether the optimal financing unit structure satisfies a plurality of fund 41Attorney Docket No.: 6031.01USO2objectives data .., and outputting a complete structure of the new investment fund if the plurality of fund objectives data is satisfied” implies commercial or legal interactions in the form of fulfilling/resolving agreements. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). The features in the claims and those recited on page 8 of the remarks such as “the plurality of external economic condition parameters are processed to dynamically simulate private equity portfolio performance over time, according to the plurality of investment parameters, to generate a simulation output, wherein the simulation output includes a plurality of collateralized securities data …. process the simulation output in conjunction with the plurality of investment parameters from the investment criteria database to flag one or more investment vehicles for use by a new investment fund ….. process and model the simulation output from the simulation module, in conjunction with the created plurality of prioritized units, to automatically create an optimal financing unit structure for the new investment fund”, may at best, be characterized as an improvement in the abstract idea of outputting a complete structure of a new investment fund if the plurality of fund objectives data is satisfied. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, the Applicant’s claims recite an abstract idea. Further, the technological additional elements are considered in Step 2A – Prong two of the analysis. The Examiner does not see the parallel between the Applicants’ claims and those in Trading Technologies and/or DDR. Therefore, the Applicant’s arguments are not persuasive. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. In particular, the claims only recites the additional elements of a processor, a memory, databases and modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module to perform all the steps. A plain reading of Figures 1, 2, 13-15 and associated descriptions in at least paragraphs 38-39, 117, 127 and 135 reveals that a general purpose processor suitably programmed may be used execute the claimed steps. The databases including the system database and the fund objectives database are generic databases suitably programmed to perform the functions of storing associated data/information. The modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic processor/components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The Examiner does not see the parallel between the Applicants’ claims and those of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), Finjan, Inc. v. Blue Coat Sys., Inc. (Fed. Cir., Jan. 10, 2018), Thales, 850 F.3d 1343, Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017), and Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc. 880 F.3d 1356 (Fed. Cir. 2018). In each of these cited cases there was an improvement in technology. The improvement in technology could be in software, hardware or both. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. As discussed in the rejection, it does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, the claims are directed to an abstract idea. Therefore, the Applicant’s arguments are not persuasive. 
	Response to Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 
	“The claimed invention specifically reciting and requiring specific processing and modeling through the system/method, including the technical interconnected software modules, databases, and external data to implement the pool financing structure platform”,  may a best be characterized as an improvement in the abstract idea of outputting a complete structure of a new investment fund if the plurality of fund objectives data is satisfied. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). 
One of the guidelines used to analyze the claims to see if the additional elements are well-known, routine and conventional is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). 
The Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

	The additional elements in the claims are a processor, a memory, databases and modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module to perform all the steps. A plain reading of Figures 1, 2, 13-15 and associated descriptions in at least paragraphs 38-39, 117, 127 and 135 reveals that a general purpose processor suitably programmed may be used execute the claimed steps. The databases including the system database and the fund objectives database are generic databases suitably programmed to perform the functions of storing associated data/information. The modules including the simulation module, the investment selection module, the allocation module, the finance structure module and the unit evaluation module are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components (which could be software) are required. The fact that general purpose computers, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. Therefore, the Applicant’s arguments are not persuasive. 	 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Cella et al. (US Pub. 2022/019856 A1) discloses systems and methods for configuring and launching a marketplace. A method may include identifying an opportunity for a new marketplace, receiving marketplace opportunity data, determining configuration parameters, and determining a feasibility of implementing the new marketplace configuration. An architecture of the new marketplace may be determined, and marketplace objects configured. Data resources and their configuration in a model may be determined and the data resources connected to marketplace objects. The new marketplace may then be launched.

6.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

August 12, 2022